Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-2 and 5-17 are pending and rejected. Claims 1-2, 5-6, and 13 are amended. Claims 3 and 4 are cancelled. Claim 17 is newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/2021 has been entered.

Claim Objections
Claim 17 is objected to because of the following informalities:  polyamide is listed twice, once in line 6 and once in line 9.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 contains the trademark/trade name NORYLTM.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe polyphenylene ether resin with polystyrene and, accordingly, the identification/description is indefinite. Appropriate action is required without adding new matter.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 6, 10, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki, JP H08-337880 A (provided on the IDS of 7/23/2021).
	The following citations for Tamaki, JP H08-337880 A are in reference to the machine translation provided by JPlat-Pat.
	Regarding claims 1 and 10, Tamaki teaches a method of roughening a surface of a resin substrate containing an amino resin granular material (overview). They teach that the process involves (a) forming an adhesive layer for electroless plating consisting of an amino resin and a heat-resistant resin (e.g. epoxy) on a substrate, (b) polishing the surface of the adhesive layer, (c) dissolving and removing a particulate material comprising an amino resin exposed using an acid, and then dissolving the heat-resistant resin surface with an alkali solution of permanganate to expose a particulate material comprising an amino resin, and (d) dissolving and removing a particulate material comprising an amino resin exposed using an acid (overview and 0009). They teach that steps (c) and (d) may be repeated 2 to 5 times (0010). They teach that the acid used in the process can be an organic acid or an inorganic acid, where examples include phosphoric acid, acetic acid, and formic acid (0015). They teach that the alkali solution of permanganate is an alkali solution of potassium permanganate and sodium permanganate (0015). They provide an example where the substrate is immersed in a phosphoric acid solution for 30 minutes and then immersed in a potassium permanganate solution for 2 minutes, where the process is repeated 5 times to roughen the surface (0023). In the example, the substrate is a glass epoxy copper-clad laminate that has the resin adhesive layer (0019-0023). Therefore, they teach roughening, or etching since material is removed during the process, a resin surface by immersing the 
Tamaki teaches that the heat resistant resin in the adhesive can be epoxy resin (overview and 0016). It is noted that the instant specification at paragraph 0016 indicates that the resin used can include epoxy. As noted above, claim 10 requires immersing the resin in the oxidizing agent solution. Therefore, since Tamaki teaches immersing the substrate in the oxidizing agent solution containing potassium permanganate, i.e. a salt of permanganic acid, for a time within the ranges of instant claim 2 (as noted below), where the polymer surface includes epoxy, which is indicated as a suitable polymer in the instant specification, the oxidant is also expected to be adsorbed to the resin surface because Tamaki provides the claimed steps using the same materials for a time within the range of claims 2 and 13. Specifically, since Tamaki provides the claimed process steps using the claimed materials, the process is also expected to result in adsorbing the oxidizing agent to the resin surface and oxidizing the resin surface so as to etch the resin surface. According to MPEP 2112.01 I, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.

Regarding claim 2, Tamaki suggests the limitations of instant claim 1. They further teach that step (a) is performed for 2 minutes, i.e. the potassium permanganate treatment step (0023) and step (b) is performed for 30 minutes, i.e. the phosphoric acid treatment step (0023), such that each or steps (a) and (b) is performed for a time within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
Regarding claim 5, Tamaki suggests the limitations of instant claim 1. They further teach that the activation step is performed by treatment with a solution comprising phosphoric acid (0023). 
Regarding claim 6, Tamaki suggests the surface etching process of claim 1. They further teach performing electroless plating after etching (0023-0024), where there is no indication of performing a swelling treatment in the process (0019-0024), such that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have performed the treatment process without a swelling treatment with the anticipation of successfully plating the resin surface. 
Regarding claim 14, Tamaki suggests the limitations of instant claim 6. They further teach treating the substrate with a treatment liquid containing PdCl2 before plating (0023-0024), such that a catalyst will be imparted or applied using a catalyst imparting treatment solution (0013-0014). 
Regarding claim 15, Tamaki suggests the limitations of instant claim 6. They further teach that the plating is an electroless metal plating, i.e. copper plating (overview, 0013-0014, and 0023-0024).
Regarding claim 16, Tamaki suggests the limitations of instant claim 14. They further teach applying the catalyst using the PdCl2 treatment liquid and then activating the catalyst using an acid treatment such as sulfuric acid (0013-0014 and 0023-0024). 
Regarding claim 17, Tamaki suggests the limitations of instant claim 1. They further teach that the surface of the resin includes amino resin particles and a heat resistant resin such as epoxy (overview, 0016, and 0017). Therefore, the resin will include at least one selected from the group including epoxy resins.

	
Claims 7, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki as applied to claim 1 above, and further in view of Nagao, US 2010/0155255 A1.
	Regarding claims 7, 8, and 12, Tamaki suggests the limitations of instant claim 1. They further teach performing a catalyst to the surface using a treatment liquid containing PdCl before electroless plating (0013-0014 and 0023-0024).
	They do not teach degreasing or surface conditioning.
	Nagao teaches a pretreatment process for electroless plating of a resin molded article comprising etching the resin molded article using a manganate salt-containing 
	From the teachings of Nagao, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Tamaki to have degreased the surface prior to etching or roughening and then after etching, i.e. after step (b) to have rinsed the substrate with water and performed surface conditioning because Nagao indicates it is desirable to degrease a resin surface prior to immersion in a permanganate salt solution for etching . 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tamaki as applied to claim 1 above, and further in view of Hupe, US 5,373,629.
	Regarding claim 9, Tamaki suggests the limitations of instant claim 1. They further teaches that the oxidizing solution containing the permanganate is an alkaline solution (overview, 0010, and 0013), such that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the solution so that it has a pH greater than 7 so as to provide an alkaline solution as desired by Tamaki.
	They do not teach that the oxidizing solution includes a pH buffer agent or a surfactant.
	Hupe teaches a process for manufacturing through-hole plated single-layer or multi-layer printed circuit boards based on a polymeric substrate material (abstract). They teach that the surface of the substrate is pre-treated in a solution having oxidizing activity where the solution contains salts of permanganate with a pH range from <1 to 14 
	From the teachings of Hupe, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Tamaki to have included ionic or non-ionic surfactants in the oxidizing permanganate solution because Hupe indicates that their inclusion improves the quality of an oxidative pre-treatment containing permanganate salts having a pH overlapping the range suggested by Tamaki such that it will be expected to improve the quality of the treatment. Therefore, in the process of Tamaki in view of Hupe the solution comprising the oxidizing agent will further comprise a surfactant and have a pH overlapping the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
	
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki as applied to claim 1 above, and further in view of Patel, US 5,160,600.
	Regarding claim 11, Tamaki suggests the limitations of instant claim 1. They teach using the acid solution to dissolve and remove the particulate material (0011), i.e. to etch away the particulate material.
	They do not teach including a surfactant in the solution comprising the activating agent.
Patel teaches a process of roughening and activating the surface of a polymer by contacting the polymer with an aqueous solution of acid, where the acid treatment is 
	From the teachings of Patel, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Tamaki to have included surfactant in the acid solution because Patel indicates that the inclusion of surfactants improves the wetting of an etching solution to a polymer for more uniform etching such that it will be expected to provide the benefits of improving the wetting of the solution with the surface for dissolving and 
Regarding claim 13, Tamaki suggests the limitations of instant claim 1. They further teach that step (a) is performed for 2 minutes, i.e. the potassium permanganate treatment step (0023) and step (b) is performed for 30 minutes, i.e. the phosphoric acid treatment step (0023), such that step (a) is performed for a time within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
They do not teach performing step (b) within the claimed range.
Patel teaches performing etching for a time ranging from 10 seconds to 30 minutes, preferably 1 minute to 15 minutes (Col. 6, lines 33-37). They teach etching using acids such as phosphoric acid (Col. 6, lines 17-32).
From the teachings of Patel, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Tamaki to have performed the phosphoric etching step for a time ranging from 10 seconds to 30 minutes because Patel indicates that such a time frame is suitable for etching a resin using acids such as phosphoric acid and the time frame overlaps the time used by Tamaki such that it will be expected to provide a suitable time frame for etching the resin particulates from the surface. Therefore, Tamaki in view of Patel suggest performing step (b) for a time overlapping the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 

Response to Arguments
Applicant's arguments filed November 9, 2021 have been fully considered but are not considered persuasive.
In light of the amendments to claim 6, the previous objection is withdrawn, however, a new objection has been made over claim 17. Additionally, a new 112(b) rejection has been made over the trademark in claim 17.
Regarding Applicant’s arguments over the examples of Tamaki, the Examiner notes MPEP 2123(I): A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989) and MPEP 2123(II): Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). Therefore, since the broad disclosure of Tamaki suggests the process of claim 1, the reference is still considered to render the claimed process obvious. Further, while Tamaki indicates that Comparative Examples 3 and 4 were performed basically using the same procedure as Example 1, it is noted that alternately exposing the substrate to the acid and KMnO4 would be expected to result in the inventive process, as indicated by Example 1 and 0009-0010, and not a 4 treatment and not alternately providing the treatments, resulting in the lower peel strength which would be expected since Tamaki indicates that the treatments need to be provided alternately for improved peel strength. Additionally, if the treatments are not carried out alternatively, this does not indicate that the last step cannot be a permanganate treatment, it only indicates that the treatments need to be done alternately. It is noted that the broad disclosure of Tamaki indicates that the last step can be an acid treatment (0009-0010 and claims 2-3) and Example 1 indicates that the process can also end on a KMnO4 treatment (Example 1), suggesting that either order would be acceptable. 
Further, it is noted that as written, the claims do not require that the last step is an acid step, only that steps (a) and (b) are repeated two or more times, where step (a) will have to be followed by step (b) at least twice. Therefore, the process of Tamaki of treating with an acid, oxidizing agent, and then acid and repeating 2-5 times will provide the claimed process (0009-0010) and the process of Example 1 of Tamaki of treating with acid and then oxidizing agent and repeating 5 times (Example 1) will provide the claimed process. Additionally, as written the resin surface does not exclude a resin that includes a particulate material comprising an amino resin and a heat-resistant resin such that the resin surface of Tamaki reads on the claimed process. 

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718